DETAILED ACTION
1.	This office action is in response to the amendment filed on 05/09/2022. 
2.	Claims 3 and 4 are canceled.
3.	Claims 1-2 and 5-7 are currently pending and have been considered below.

Response to Arguments
4.          Applicant's arguments filed on 05/09/2022 have been fully considered but they are not persuasive. 

In the remarks, the Applicant argues in substance that:
The combination of Glonek and Dariush fails to disclose or teach the presently claimed combination of features recited in independent claims 1, 6, and 7.

b) 	 In regard to 101 rejection, the Applicant has provided arguments, “Although Assignee’s representative traverses this rejection, solely to expedite prosecution claims 1, 6, and 7 are presently amended to clarify the claims embodiments and further limit the claims to defined, practical uses. For example, claim 1 is presently amended to recite “acquire first data having a dimension of position,” as described in the original specification at paragraph [0027]. Moreover, claim 1 is further amended to recite “a dimension of position of an object.” In addition, claim 1 is presently amended to recite “a plurality of inertial sensors attached to the plurality of segments and the joint of the object” and the previously claimed “external force” of previously pending claim 4 is amended into claim 1 as “ground reaction forces.” Claims 6-7 are presently amended to recite a similar combination of features. Based at least on these amendments, Assignee’s representative submits that this rejection to claims 1, 6, and 7, as well as claims 2 and 5 which depend from claim 1, is obviated. Accordingly, withdrawal of this rejection is respectfully requested” (pages 6-11).

In response to argument:
a)	Examiner respectfully disagrees. First, the Examiner would like to remind the applicant that the rejection is based on the broadest reasonable interpretation of the claims.  The Applicant argues on pages 5-7 of the remarks that the cited art does not teach or suggest the presently claimed combination of features recited in independent claims.” However, Glonek in pages 9-10, Fig. 9 discloses the estimation of the selected joint j position (P F j,t ) in particular time t is based on the measurement of…the positions of the selected joint and its parent, measured by the Kinect controller), which corresponds to the limitation acquire first data having a dimension of position of an object represented in a generalized coordinate system, wherein the object is defined as including a plurality of segments and a joint that links two or more of the segments, and generalized coordinate system within the claim. Further, Glonek in page 9, Fig. 9 discloses the estimation of the selected joint j position (P F j,t ) in particular time t is based on the measurements of the accelerometer (A = [ax, ay, az]), and the gyroscope (G = [gx, gy, gz]), which corresponds to the limitation acquire at least second data having a dimension of acceleration from a plurality of inertial sensors attached to the plurality of segments and the joint of the object within the claim. Furthermore,  Glonek in page 10 discloses during motion, each IMU estimation ([x, y, z]IT ) needs to be transformed into the Kinect’s coordination space ([x, y, z]KT ), which corresponds to the limitation convert the second data into third data having a dimension of acceleration represented in the generalized coordinate system on the basis of the first data within the claim.   
Examiner relied on Dariush to disclose the limitations “the system includes  at least a rotation angle around one or more axes for each joint as a variable, and estimates at least one of a torque which is generated in the joint and ground reaction forces acting on the object on the basis of the first data, fourth data having a dimension of speed relating to the object obtained by differentiating the first data, and the third data.” Dariush in [0051], [0145] discloses the Newton-Euler equations of motion are derived using special notation where the translational and rotational equations of motion are combined in vector and matrix form... Further, consistent with most models of human anatomy, each joint is assumed to have three translational and three rotational degrees of freedom…FIGS. 8, 9, and 10 compare simulated joint angle trajectories versus measured joint angle trajectories for a complete cycle of gait), which corresponds to the limitation the system includes at least a rotation angle around one or more axes for each joint as a variable within the claim. 
 	Further, Dariush in ([0002], [0051], [0054] discloses the Newton-Euler equations of motion are derived using special notation where the translational and rotational equations of motion are combined in vector and matrix form…One skilled in the art will appreciate that equation 9 represents an expression for summing the translational forces acting on segment 300, equation 10 represents the angular velocity of ith segment 300, and equation 11 represents an expression for summing the torques acting at joint i 305 and joint i +1 310…[Further]  [0062]-[0063]: Referring to FIG. 2, an inverse dynamics analysis may be performed based on inward recursions starting from nth segment 215 and working inward toward the joint of interest, for example ith joint 305. Pursuant to an inverse dynamics analysis, the forces and moments at joints n through i can be computed using recursion equation 24…, the measured generalized coordinates for each segment, qm, as well as their derivatives are known, as are the measured reaction forces and moments acting on nth segment 215, which are represented as Un+1. These known parameters are used as inputs in recursion equation 24. Furthermore, Dariush in [0064]-[0066], Fig. 5 discloses provide a tracking controller whose output represents the forces and moments that when applied to a forward dynamics module will reproduce or "track" the measured kinematic data. The tracking controller estimates the joint loads necessary to force a biomechanical system to track measured kinematics. The desired tracking is achieved by employing a nonlinear control law that linearizes and decouples every state such that the tracking error can be forced to zero…the present invention apply the concept of feedback linearization to estimate joint torques for human motion analysis and synthesis…apply the concept of feedback linearization to predict human motions…Inputs to error correction controller 415 include measured kinematics 450, including measured positional data qm, and measured velocity data qm. that are estimated by numerical differentiation of the kinematic data. Acceleration kinematic data qm.., which are estimated by numerical differentiation of measured velocity data, can be used in noise free applications, but are not required. For an exemplary three-dimensional serial chain system having n segments, measured kinematic data qm represents an n*6 matrix that provides the three measured Euler angles and three measured center of mass coordinates for each segment. Velocity kinematic data qm. represents an n*6 matrix that provides measured velocities of the three Euler angles and three center of mass coordinates for each segment. Similarly, acceleration kinematic data qm.. represents an n*6 matrix that provides accelerations of the three Euler angles and three center of mass coordinates for each segment. In FIG. 4, measured kinematics 450 represent the kinematics for each segment at a present instant in time for which tracking is being performed. In addition, [0036], [0041], Fig. 7 discloses with reference to FIG. 2, recursive analysis begins at nth segment 215 by determining the forces and moments at nth joint 226. The estimated forces and moments at nth joint 226 are the output of the first step of the recursive analysis. This output is used as input for estimating the forces and moments at the next joint, i.e. the (n-1)th joint (not shown). In this manner, the recursive analysis of joint forces and moments at successive joints continues until the joint of interest is reached…, measured ground reaction forces and moments are acting on nth segment 215, which is referred to as an end-effector segment, and the forces and moments acting on nth joint 226 are estimated in terms of the measured ground reaction forces and moments, which corresponds to the limitations estimates at least one of a torque which is generated in the joint and ground reaction forces acting on the object on the basis of the first data, fourth data having a dimension of speed relating to the object obtained by differentiating the first data, and the third data within the claim. Thus, the combination of Glonek and Dariush meets the scope of the claimed limitation as currently presented.  


b)	In Response, the Examiner respectfully disagrees. Foremost, the decision of the Supreme Court in regard to Alice vs CLS Bank is succinctly discussed as follows. In their decision, Supreme Court has stated that the mere recitation of a generic computer cannot transform a patent-ineligible abstract ideas (such as algorithms) into a patent eligible invention. Because the algorithm was an abstract idea, the claim had to supply a “new and useful" application of the idea in order to be patent eligible (Alice, Page 12). Furthermore, the additional limitations had to be significantly more than a patent upon the ineligible concept itself (Alice, page 7, 15). 
 	Having reiterated the position of the Supreme Court and/or the Federal Court, we turn our attention back to the claimed invention of the instant application. Looking at the independent Claim 1, we recognize that the limitations “…the generalized coordinate system includes at least a rotation angle around one or more axes for each joint as a variable; and convert the second data into third data having a dimension of acceleration represented in the generalized coordinate system on the basis of the first data;  and estimates at least one of a torque which is generated in the joint and ground reaction forces acting on the object on the basis of the first data, fourth data having a dimension of speed relating to the object obtained by differentiating the first data, and the third data”, as abstract ideas. The abstract idea of claim 1 can be characterized as processes, under their broadest reasonable interpretation, covers mental processes.
Beyond the abstract idea, we next look at additional elements that can be    considered to integrate the abstract idea into a practical application. In particular, the claim limitations “a storage device having a program stored therein; and a hardware processor, wherein the hardware processor executes the program stored in the storage device to: acquire first data having a dimension of position of an object represented in a generalized coordinate system, wherein the object is defined as including a plurality of segments and a joint that links two or more of the segments…. acquire at least second data having a dimension of acceleration from a plurality of inertial sensors attached to the plurality of segments and the joint of the object” are additional elements.
The claim limitation “a storage device having a program stored therein; and  a hardware processor, wherein the hardware processor executes the program stored in the storage device”, is recited at a high level of generality (i.e., as a generic computer structures performing a generic computer function of storing and/or processing information) such that they amount no more than mere instructions to apply the exception using a generic computer components. As shown in the prior art, Glonek et al. “Hybrid Orientation Based Human Limbs Motion Tracking Method,” (hereinafter, Glonek), (Abstract, page 1), and Dariush et al. US 2005/0209534 (hereinafter, Dariush), ([0082]), and Kawai et al. US 2004/0167641 (hereinafter, Kawai), ([0077], [0097]-[0098], all show that a storage device having a program stored therein; and a hardware processor, wherein the hardware processor executes the program stored in the storage device are well-understood and purely conventional in the relevant art and would be routinely used by those of ordinary skill in the art in order to apply the abstract idea(s) and/or activities previously known to the pertinent industry, which does not further limit and integrate the abstract idea in practical application.
 	In addition, the additional elements “acquire first data having a dimension of position of an object represented in a generalized coordinate system, wherein the object is defined as including a plurality of segments and a joint that links two or more of the segments…. acquire at least second data having a dimension of acceleration from a plurality of inertial sensors attached to the plurality of segments and the joint of the object”, also recited at a high level of generality, and are considered to be insignificant data gathering steps using well-known generic computer components and/or sensors. As shown in the prior art, Gloneck (Abstract, pages 9-10, Fig. 9), and Dariush ([0042], [0066], [0084], [0105]), and Kawai ([0015], [0077], [0097]-[0100], all show that acquire first data having a dimension of position of an object represented in a generalized coordinate system, wherein the object is defined as including a plurality of segments and a joint that links two or more of the segments…. acquire at least second data having a dimension of acceleration from a plurality of inertial sensors attached to the plurality of segments and the joint of the object are well-understood and purely conventional in the relevant art and would be routinely used by those of ordinary skill in the art in order to apply the abstract idea(s) and/or activities previously known to the pertinent industry, which does not further limit and integrate the abstract idea in practical application. Accordingly, these additional elements do not integrate the abstract idea into a practical application because these elements do not impose any meaningful limits on practicing the abstract idea. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the  combination of these additional elements, when considered individually and as an ordered combination, do not amount to “significantly more” than the identified abstract idea. The claim is not patent eligible. Therefore, the 101 rejection is maintained.

	
Claim Rejections - 35 USC § 101 
5.	35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


6. 	Claims 1-2 and 5-7 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The representative claim 1 recites:
  	An information processing device comprising: 
 	a storage device having a program stored therein; and 
 	a hardware processor, wherein the hardware processor executes the program stored in the storage device to: 
 	acquire first data having a dimension of position of an object represented in a generalized coordinate system, wherein the object is defined as including a plurality of segments and a joint that links two or more of the segments, and the generalized coordinate system includes at least a rotation angle around one or more axes for each joint as a variable; 
 	acquire at least second data having a dimension of acceleration from a plurality of inertial sensors attached to the plurality of segments and the joint of the object; and 
 	convert the second data into third data having a dimension of acceleration represented in the generalized coordinate system on the basis of the first data 
 	estimates at least one of a torque which is generated in the joint and ground reaction forces acting on the object on the basis of the first data, fourth data having a dimension of speed relating to the object obtained by differentiating the first data, and the third data.

The claim limitations in the abstract idea have been highlighted in bold above; the remaining limitations are “additional elements”.
The limitations of “…the generalized coordinate system includes at least a rotation angle around one or more axes for each joint as a variable; and convert the second data into third data having a dimension of acceleration represented in the generalized coordinate system on the basis of the first data;  and estimates at least one of a torque which is generated in the joint and ground reaction forces acting on the object on the basis of the first data, fourth data having a dimension of speed relating to the object obtained by differentiating the first data, and the third data” as drafted, are processes, under their broadest reasonable interpretation, covers mental processes and/or mathematical concepts. As stated in the October 2019 Update: Subject Matter Eligibility: In contrast, claims do recite a mental process when they contain limitations that can practically be performed in the human mind, including for example, observations, evaluations, judgments, and opinions.
Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim recites additional elements of: “a storage device having a program stored therein; and a hardware processor, wherein the hardware processor executes the program stored in the storage device to: acquire first data having a dimension of position of an object represented in a generalized coordinate system, wherein the object is defined as including a plurality of segments and a joint that links two or more of the segments…. acquire at least second data having a dimension of acceleration from a plurality of inertial sensors attached to the plurality of segments and the joint of the object.” 
The additional elements “a storage device having a program stored therein; and a hardware processor, wherein the hardware processor executes the program stored in the storage device”, are recited at a high level of generality (i.e., as a generic computer structures performing a generic computer functions) such that they amount no more than mere instructions to apply the exception using a generic computer components, and are well-understood, routine, and conventional activities previously known to the pertinent industry. As shown in the prior art, Gloneck (Abstract, page 1), and Dariush ([0082]), and Kawai ([0077], [0097]-[0098], all show that a storage device having a program stored therein; and a hardware processor, wherein the hardware processor executes the program stored in the storage device are well-understood and purely conventional in the relevant art and would be routinely used by those of ordinary skill in the art in order to apply the abstract idea(s) and/or activities previously known to the pertinent industry, which does not further limit and integrate the abstract idea in practical application.
In addition, the additional elements “acquire first data having a dimension of position of an object represented in a generalized coordinate system, wherein the object is defined as including a plurality of segments and a joint that links two or more of the segments…. acquire at least second data having a dimension of acceleration from a plurality of inertial sensors attached to the plurality of segments and the joint of the object”, also recited at a high level of generality, and are considered to be insignificant data gathering steps using well-known generic computer components and/or sensors. As shown in the prior art, Gloneck (Abstract, pages 9-10, Fig. 9), and Dariush ([0042], [0066], [0084], [0105]), and Kawai ([0015], [0077], [0097]-[0100], all show that acquire first data having a dimension of position of an object represented in a generalized coordinate system, wherein the object is defined as including a plurality of segments and a joint that links two or more of the segments…. acquire at least second data having a dimension of acceleration from a plurality of inertial sensors attached to the plurality of segments and the joint of the object are well-understood and purely conventional in the relevant art and would be routinely used by those of ordinary skill in the art in order to apply the abstract idea(s) and/or activities previously known to the pertinent industry, which does not further limit and integrate the abstract idea in practical application. 
Accordingly, these additional elements do not integrate the abstract idea into a practical application because these elements do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. 
As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of a storage device having a program stored therein; and a hardware processor, wherein the hardware processor executes the program stored in the storage device to: acquire first data having a dimension of position of an object represented in a generalized coordinate system, wherein the object is defined as including a plurality of segments and a joint that links two or more of the segments…. acquire at least second data having a dimension of acceleration from a plurality of inertial sensors attached to the plurality of segments and the joint of the objects are well-understood, routine, and conventional activities previously known to the pertinent industry. The combination of elements, when considered individually and as an ordered combination, do not amount to “significantly more” than the identified abstract idea. 
The claim is not patent eligible.
Dependent claims 2 and 5, add further details of the identified abstract idea.  The claims are not patent eligible.
 	Independent claims 6 and 7, the claims are rejected with the same rationale as in claim 1. 


Claim Rejections - 35 USC § 103
7.	In the event the determination of the status of the application as subject to AlA 35 U.S.C. 102 and 103 (or as subject to pre-AlA 35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


8.	Claims 1, 2, and 5-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Glonek et al. “Hybrid Orientation Based Human Limbs Motion Tracking Method,” December 2017 (hereinafter, Glonek), in view of Dariush et al. US 2005/0209534 (hereinafter, Dariush).

9.    Regarding claim 1, Glonek discloses an information processing device comprising: a storage device having a program stored therein; and a hardware processor, wherein the hardware processor executes the program stored in the storage device to: 
 	acquire first data having a dimension of position of an object represented in a generalized coordinate system, wherein the object is defined as including a plurality of segments and a joint that links two or more of the segments, and generalized coordinate system (pages 9-10, Fig. 9: the estimation of the selected joint j position 
(P F j,t ) in particular time t is based on the measurement of…the positions of the selected joint and its parent, measured by the Kinect controller); 
 	acquire at least second data having a dimension of acceleration from a plurality of inertial sensors attached to the plurality of segments and the joint of the object (page 9, Fig. 9: the estimation of the selected joint j position (P F j,t ) in particular time t is based on the measurements of the accelerometer (A = [ax, ay, az]), and the gyroscope (G = [gx, gy, gz]); and 
 	convert the second data into third data having a dimension of acceleration represented in the generalized coordinate system on the basis of the first data (page 10: during motion, each IMU estimation ([x, y, z]IT ) needs to be transformed into the Kinect’s coordination space ([x, y, z]KT ). 
 	Glonek does not disclose:
 	the system includes at least a rotation angle around one or more axes for each joint as a variable, and estimates at least one of a torque which is generated in the joint and ground reaction forces acting on the object on the basis of the first data, fourth data having a dimension of speed relating to the object obtained by differentiating the first data, and the third data.  
 	However, Dariush discloses:
 	 the system includes at least a rotation angle around one or more axes for each joint as a variable ([0051], [0145]: the Newton-Euler equations of motion are derived using special notation where the translational and rotational equations of motion are combined in vector and matrix form... Further, consistent with most models of human anatomy, each joint is assumed to have three translational and three rotational degrees of freedom…FIGS. 8, 9, and 10 compare simulated joint angle trajectories versus measured joint angle trajectories for a complete cycle of gait), and  
 	estimates at least one of a torque which is generated in the joint and ground reaction forces acting on the object on the basis of the first data, fourth data having a dimension of speed relating to the object obtained by differentiating the first data, and the third data ([0002], [0051], [0054]: the Newton-Euler equations of motion are derived using special notation where the translational and rotational equations of motion are combined in vector and matrix form…One skilled in the art will appreciate that equation 9 represents an expression for summing the translational forces acting on segment 300, equation 10 represents the angular velocity of ith segment 300, and equation 11 represents an expression for summing the torques acting at joint i 305 and joint i +1 310…[Further]  [0062]-[0063]: Referring to FIG. 2, an inverse dynamics analysis may be performed based on inward recursions starting from nth segment 215 and working inward toward the joint of interest, for example ith joint 305. Pursuant to an inverse dynamics analysis, the forces and moments at joints n through i can be computed using recursion equation 24…, the measured generalized coordinates for each segment, qm, as well as their derivatives are known, as are the measured reaction forces and moments acting on nth segment 215, which are represented as Un+1. These known parameters are used as inputs in recursion equation 24… [Furthermore] [0064]-[0066], Fig. 5: provide a tracking controller whose output represents the forces and moments that when applied to a forward dynamics module will reproduce or "track" the measured kinematic data. The tracking controller estimates the joint loads necessary to force a biomechanical system to track measured kinematics. The desired tracking is achieved by employing a nonlinear control law that linearizes and decouples every state such that the tracking error can be forced to zero…the present invention apply the concept of feedback linearization to estimate joint torques for human motion analysis and synthesis…apply the concept of feedback linearization to predict human motions…Inputs to error correction controller 415 include measured kinematics 450, including measured positional data qm, and measured velocity data qm. that are estimated by numerical differentiation of the kinematic data. Acceleration kinematic data qm.., which are estimated by numerical differentiation of measured velocity data, can be used in noise free applications, but are not required. For an exemplary three-dimensional serial chain system having n segments, measured kinematic data qm represents an n*6 matrix that provides the three measured Euler angles and three measured center of mass coordinates for each segment. Velocity kinematic data qm. represents an n*6 matrix that provides measured velocities of the three Euler angles and three center of mass coordinates for each segment. Similarly, acceleration kinematic data qm.. represents an n*6 matrix that provides accelerations of the three Euler angles and three center of mass coordinates for each segment. In FIG. 4, measured kinematics 450 represent the kinematics for each segment at a present instant in time for which tracking is being performed. In addition, [0036], [0041]: With reference to FIG. 2, recursive analysis begins at nth segment 215 by determining the forces and moments at nth joint 226. The estimated forces and moments at nth joint 226 are the output of the first step of the recursive analysis. This output is used as input for estimating the forces and moments at the next joint, i.e. the (n-1)th joint (not shown). In this manner, the recursive analysis of joint forces and moments at successive joints continues until the joint of interest is reached…, measured ground reaction forces and moments are acting on nth segment 215, which is referred to as an end-effector segment, and the forces and moments acting on nth joint 226 are estimated in terms of the measured ground reaction forces and moments. See also [0084]-[0085], Fig. 7).
 	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Glonek to use the system includes at least a rotation angle around one or more axes for each joint as a variable, and estimates at least one of a torque which is generated in the joint and ground reaction forces acting on the object on the basis of the first data, fourth data having a dimension of speed relating to the object obtained by differentiating the first data, and the third data as taught by Dariush. The motivation for doing so would have been in order to improve accuracy of force and/or torque estimation (Dariush, [0072]).

10.    Regarding claims 6 and 7, the claims are rejected with the same rationale as in claim 1. 

11.    Regarding claim 2, Glonek in view of Dariush disclose the information processing device according to claim 1, wherein the hardware processor further executes the program as disclosed above. 
 	Glonek further discloses derive a transformation rule on the basis of the first data; and convert the second data into the third data by applying the transformation rule to the second data (page 10: during motion, each IMU estimation ([x, y, z]IT ) needs to be transformed into the Kinect’s coordination space ([x, y, z]KT ).

12.  	Regarding claim 5, Glonek in view of Dariush disclose the information processing device according to claim 1 as disclosed above.
 	Glonek does not disclose:
 	wherein the hardware processor further executes the program to estimate at least one of the ground reaction forces acting on the object and the torque which is generated in the joint by performing one or both of a forward dynamics calculation and an inverse dynamics calculation.  
 	However, Dariush discloses:
 	 wherein the hardware processor further executes the program to estimate at least one of the ground reaction forces acting on the object and the torque which is generated in the joint by performing one or both of a forward dynamics calculation and an inverse dynamics calculation ([0002], [0062]-[0064], [0085]-[0087], Fig. 5).
 	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Glonek to use wherein the hardware processor further executes the program to estimate at least one of the ground reaction forces acting on the object and the torque which is generated in the joint by performing one or both of a forward dynamics calculation and an inverse dynamics calculation as taught by Dariush. The motivation for doing so would have been in order to improve accuracy of force and/or torque estimation (Dariush, [0072]).


Conclusion
13.	Examiner has cited particular columns and line numbers, and/or paragraphs, and/or pages in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner. In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention.  


14.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
  
15.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to EYOB HAGOS whose telephone number is (571)272-3508.  The examiner can normally be reached on 8:30-5:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor John Breene can be reached on 571-272-4107. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Eyob Hagos/								
Primary Examiner, Art Unit 2864